Citation Nr: 1515734	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a disability manifested by numbness of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1987 to December 1987 and on active duty from August 1989 to March 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a disability manifested by numbness of the left upper extremity is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's left knee disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left knee chondromalacia with meniscal tear, status post arthroscopic surgery have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a left knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran contends that service connection is warranted for a left knee disability because it originated while he was serving on active duty.

The Veteran's August 1989 pre-induction examination was negative for any knee abnormalities.  The evidence indicates he initially reported left knee pain in service.  In addition, the Board also notes the Veteran initiated his claim for service connection for a left knee disability in October 2008, prior to his discharge in March 2009.  

During an October 2010 VA examination, the examiner noted several reports of knee pain in service.  Additionally, the examiner diagnosed the Veteran with a left knee medial meniscus tear, with medial plica and chondromalacia.  This diagnosis is consistent with the findings of the Veteran's treating physicians at the Pensacola Naval Air Station Joint Care Clinic (NASJCC).  Therefore, the central issue that must be decided is whether the Veteran's current left knee disability is related to the condition he reported in service.  

During his October 2010 VA examination, the Veteran stated he continued to experience knee pain  with occasional instability from service to the date of his examination.  The Veteran also denied any post-service injuries.  The examiner, in sum, determined the Veteran's current left knee condition was "less likely than not caused by or a result of service."  The examiner reasoned the Veteran's service treatment records (STRs) were silent for the diagnosis rendered.   

The Board notes that although the Veteran was not diagnosed with either chondromalacia or a meniscal tear until November 2009, the Veteran reported identical symptoms consistent with these disabilities in service in October 2008.  The Board finds the Veteran to be both a competent and credible reporter of such symptoms.  The Board also finds probative, the Veteran's outpatient treatment records from the Pensacola NASJCC, which show treatment for knee pain in July 2009, just four months after discharge from active duty.  In addition, the Board notes the Veteran did not undergo magnetic resonance imaging (MRI) testing in service, which was subsequently utilized post-service to detect the above noted abnormalities.  

Based on the foregoing, the Board concludes that the Veteran's current left knee disability originated during the Veteran's active service.  Service treatment records indicate that the Veteran sustained a left knee injury in November 1993, and was subsequently treated several times in service for knee pain.  The Veteran also initiated his claim while on active duty, which indicates his disability persisted to that time.  The Board finds the Veteran competently and credibly reported that he has had chronic left knee pain and instability ever since his discharge from active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements, indicating his left knee problems first manifest in service are corroborated by his STRs, which show no evidence of knee problems on entrance to active duty in 1989.  The Board acknowledges that the October 2010 VA examiner found the Veteran's left knee disability to be unrelated to service, because the current disorders were not formally diagnosed in service; however, the Board notes the Veteran did not undergo testing in service to detect such disorders.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's left knee disability.


ORDER

Service connection for left knee disability, currently diagnosed as left knee chondromalacia with meniscal tear, status post arthroscopic surgery, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claim.  The Veteran initially filed a claim for service connection for numbness of the left hand in July 2009.  His service treatment records (STRs) do show he was treated for left hand numbness, and was noted to have probable carpal tunnel syndrome in September 1996.

The Veteran's post-service treatment records from the Pensacola NASJCC show he underwent a neurological assessment in January 2010.  At that time, the examiner noted a positive Tinel's sign, which is indicative of neurological abnormality.  In February, he was diagnosed with carpal tunnel syndrome.  However, later that month the Veteran underwent a nerve conduction study that revealed no evidence of carpal tunnel syndrome, but did show objective manifestations of mild ulnar neuropathy.  The Board also notes that in June 2010 the Veteran underwent a Persian Gulf examination wherein the examiner found objective neurological deficits, and subsequently diagnosed the Veteran with an upper extremity ulnar sensory neuropathy.  

The Veteran underwent a VA examination in March 2010.  At that time, the examiner determined that despite the Veteran experiencing numbness of the left hand, there were no objective findings to substantiate a diagnosis of carpal tunnel syndrome.  However, the Board notes the Veteran has undergone numerous examinations of his left hand, to include a nerve conduction study, at the Pensacola NASJCC.  These reports universally show the Veteran has objective manifestations of neurologic impairment in the left hand.  The VA examiner did not explain why he discounted these findings, or what lead him to the conclusion that the Veteran lacked objective findings to substantiate a diagnosis.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds a new examination is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of his left hand numbness.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's left hand neurological disability originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service symptoms.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service manifestations and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


